Citation Nr: 0409103	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the period January 13, 1998, to January 31, 1998, for status 
post-fracture of the left wrist.

2.  Entitlement to an evaluation in excess of 20 percent for 
the period beginning February 1, 1998, for status post-
resection of the left distal ulna.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to September 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified in March 2002 at a Travel Board before 
another Veterans Law Judge (VLJ) who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony has 
been associated with the claims file.  The VLJ who presided 
at the hearing is no longer at the Board.  In a March 2003 
letter, the Board informed the veteran of this fact and 
inquired if he desired another hearing.  In an April 2003 
response, the veteran advised that he did not desire another 
hearing.

In June 2002, the Board, pursuant to regulations then in 
effect, see, e.g., 38 C.F.R. § 19.9 (2002), performed 
additional development.  That authority, however, was 
significantly altered by the U.S. Court of Appeals For The 
Federal Circuit in Disabled American Veterans (DAV), et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In May 2003, in compliance with DAV, the Board again 
remanded the case to the RO for additional development, to 
include another medical examination, and consideration of all 
new evidence developed.  The RO completed the additional 
development and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional comments on the veteran's behalf in March 2004.



FINDINGS OF FACT

1.  The veteran's left wrist disorder manifests subjectively 
with chronic pain.  It manifests objectively with a bony 
abnormality over the dorsal portion of the distal ulna, 
tenderness on the dorsal side of the distal forearm, and 
limitation of motion (LOM).  There is a slight decrease of 
muscle strength of the left wrist at 4/5.  There is good and 
equal grip strength bilaterally.  Sensation is intact over 
the left forearm, digits, and hand.  Radial and ulnar pulses 
are equal and adequate bilaterally.

2.  The veteran's objective orthopedic residuals for which he 
was granted an increase are shown to have been present the 
date of the reopened claim.

3.  Nonunion of the ulna, lower half, without loss of bone 
substance or deformity, was more nearly approximated for the 
period January 13, 1998, to January 31, 1998.  January 13, 
1998 was the date of the reopened claim for an increase.

4.  Nonunion of the ulna, upper half, with loss of bone 
substance of one inch (2.5 centimeters (cm)) or more, with 
marked deformity, has not been more nearly approximated 
during either the period January 13, 1998, to January 31, 
1998, or the period beginning on February 1, 1998.

5.  Ankylosis of the left wrist has not been more nearly 
approximated.  The veteran is right handed so the discussion 
concerns rating the minor extremity.


CONCLUSIONS OF LAW

1.  The requirements for a rating of 20 percent, but no more, 
for the period, January 13, 1998, to January 31, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5211-5215.

2.  The requirements for a rating in excess of 20 percent for 
the period beginning February 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5211-5215.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA became effective after the veteran filed his claim.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the application of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In addition to the initial adjudication of the veteran's 
claim having occurred prior to the effective date of the 
VCAA, the initial adjudication allowed a partial grant of the 
benefit sought by the veteran, in that his non-compensable 
evaluation was increased to 10 percent, effective as of the 
date of his current claim.  In a letter dated in October 
2001, the Board provided the veteran partial notice of the 
items required by the VCAA.  The October 2001 letter 
addressed specific evidence which the Board sought to develop 
on behalf of the veteran.  In a letter dated in July 2003 
(letter) the RO provided the veteran the notice required by 
the VCAA.  The letter informed the veteran of the provisions 
of the VCAA, to include VA's duty to assist him with the 
development of his claim and the specific ways VA would 
assist him, what the evidence needed to show to support a 
claim for an increased rating, and the type evidence which 
would do so.  As to who would obtain what part of the 
evidence needed, the letter informed the veteran that VA 
would obtain any other VA treatment records not already of 
record and private records which the veteran identified on 
the provided VA Forms 21-4142, provided the veteran complete, 
sign, and return the forms as instructed.

Further, the veteran has had numerous opportunities for, and 
assistance with, further developing his claim since the 
initial adjudication of his claim by the RO.  As a result, 
the Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, as explained above, the Board finds 
harmless, the fact that the letter was issued after the RO's 
initial adjudication of the veteran's claim.

As concerns the duty to assist, the RO obtained all treatment 
records identified by the veteran and arranged for 
appropriate medical examinations throughout the appeal 
period.  All records obtained or generated have been 
associated with claim file.  Neither the veteran nor his 
representative has identified any additional evidence for 
which development is desired.  The Board finds that VA has 
complied with the duty to assist the veteran.  38 C.F.R. 
§ 3.159(c) (2003).

Factual background.

Historically, a March 1987 rating decision granted the 
veteran service connection for residuals of a fracture of 
left wrist, with an evaluation of 10 percent.  In January 
1993, due to VA's inability to examine the status of the 
veteran's left wrist, his evaluation was reduced to non-
compensable.  The veteran filed his current claim in January 
1998.  An August 1999 rating decision increased the veteran's 
evaluation to 10 percent, effective January 13, 1998.  A 
Decision Review Officer (DRO), in the May 2001 rating 
decision, increased the veteran's evaluation from 10 percent 
to 20 percent, effective February 1, 1999.

The May 1999 VA examination report reflects that the veteran 
reported pain, weakness, stiffness, instability, and lack of 
endurance of his left wrist.  He denied swelling, heat, or 
redness.  He also reported that his pain medication did not 
provide relief and his symptoms are constant.  He reported 
that he worked part-time as a forklift operator.  Physical 
examination revealed a 2.25 inch well healed scar just above 
the wrist on the left ulna area.  There was no local 
tenderness and the veteran could make a fist and touch his 
thumb to each of his fingers.  Dorsiflexion was limited to 60 
degrees and palmar flexion to 65 degrees.  The x-ray report 
was interpreted as showing partial missing bone (3.2 cm in 
length) at distal ulna with a surgical clip, probable ulnar 
prosthesis.  The distal ulnar is angulated about 35 degrees 
medially.

A June 1999 VA treatment entry reflects the veteran presented 
with complaints of pain at the distal tip of the proximal 
fragment and a snapping sound.  Physical examination revealed 
a tender distal tip of proximal ulna.  Mild tendernitis with 
moderate tenderness over distal tip of proximal fragment was 
noted.  Full motion was noted.  An assessment of tendernitis 
status post-excising of distal left ulna fragment and 
possible scar neuroma was entered.  The veteran was given a 
longer wrist splint, as the shorter one may have been 
compressing on distal top of the proximal fragment, left 
ulna.

A November 1999 VA treatment note reflects the veteran 
complained of chronic pain.  He was referred to physical 
therapy for consult on a brace or splint.  A May 2000 VA 
treatment entry reflects the veteran's left wrist as without 
change.  There was tenderness to palpation at the healed 
fracture site, and wrist range of motion (ROM) aggravates the 
pain.  There was no swelling.  Assessment was chronic pain 
secondary to left distal ulnar fracture and prosthesis.

An August 2000 VA orthopedic consultation reflects the 
veteran reported his interest in vocational training for work 
which will entail less stress on his wrist.  Physical 
examination revealed ulnar, radial, and medial, nerves of the 
upper extremity to be intact to motor and sensory.  He had 
full ROM in flexion and extension, radial and ulnar 
deviation, as well as supination and pronation, left wrist, 
though with pain at the extremes of motion.  Loading of the 
wrist with curls or squeezing caused wrist pain on the ulnar 
side.  There is a scar on the ulnar side and a palpable 
defect just proximal to the ulnar head for several cm.  The 
shaft of the ulna is then further palpable.  The veteran 
indicated the distal shaft of the ulna is the site of his 
pain.  The veteran exhibited pain upon heavy motor 
examination.  The examiner's diagnostic impression was 
chronic pain, left upper extremity status post surgery.  The 
examiner observed that vocational training was in the 
veteran's best interest so that he would have to do heavy 
lifting.

At the January 2001 conference with the DRO, the veteran 
reported that his wrist is very painful, it requires a 
splint, and interferes with his ability to do his job as a 
forklift operator.

The February 2001 VA examination report reflects the veteran 
reported he is right handed. He reported his left wrist has 
pain, weakness, stiffness, swelling, and lack of endurance.  
He wore a brace to the examination.  He also reported that he 
cannot lift anything heavier than 10 pounds, and he has 
difficulty driving.  Physical examination revealed 
dorsiflexion of 55 degrees and palmar flexion of 45-50 
degrees.  Ulnar deviation was 5-10 degrees and radial 
deviation was 10-15 degrees.

A March 2001 VA treatment note reflects the veteran exhibited 
pain upon palpation of distal portion of ulna.  A March 2001 
physical therapy assessment reflects the veteran had ROM of 
wrist within full limits in all directions but with pain 
(8/10) with extension and radial deviation.  The evaluator 
recommended heat and TENS for pain control.

An April 2001 private consult by D.M., MD, received by the RO 
in June 2001, reflects that his examination revealed full ROM 
of the major joints of the upper extremities.  Wrist 
extension was 70 degrees and flexion was 75 degrees.  There 
was full radial and ulnar deviation, supination 80 degrees 
and pronation 75 degrees.  The veteran's external carpi 
ulnaris tendon appeared stable, and he was non-tender at his 
distal radial ulnar joint.  There was tenderness over his 
distal ulnar resection.  Finkelstein's was negative and the 
left wrist is stable.  Dr. M's assessment was status post 
partial resection of distal ulna with wrist pain.

A September 2001 VA treatment entry reflects the veteran 
reported continued pain.  Physical examination revealed the 
left wrist to have good ROM on flexion and extension.  The 
veteran was counseled to wear his splint regularly throughout 
the day.

The veteran testified at the March 2002 hearing that he had 
to give up a good job as a machinery operator because of his 
left wrist and that he is receiving vocational training as a 
counselor.  He related that he cannot really use his left 
hand without intense pain.  He must sleep in a brace.  
Transcript (T), pp. 4-6.  The veteran's representative 
requested consideration of evaluation under DC 5210.  T., p. 
18.

The August 2003 VA examination report reflects that the 
veteran reported that he still does not have good pain 
relief, and that he uses four different braces.  Physical 
examination revealed tenderness on the dorsal side of his 
distal forearm and a well healed scar on the dorsal aspect of 
the left wrist on the ulnar side, with a small depression 
noted on the ulnar side.  Active flexion was 20 degrees and 
passive flexion, 28 degrees, with pain starting at 20 
degrees.  Active and passive extension were is 20 degrees, at 
which point pain begins.  Ulnar and radial deviation are 20 
degrees.  Muscle strength in the left wrist is 4/5, right 
wrist, 5/5.  The veteran exhibited good and equal grip 
strength bilaterally.  Sensation is intact over the left 
forearm, digits, and hand.  Radial and ulnar pulses were 
equal bilaterally.  The examiner rendered a diagnoses of left 
wrist status post fracture of the left wrist with resection 
of left distal ulna.

An October 2003 addendum to the August 2003 examination 
report reflects that, physical examination revealed a 2 x 1 
cm diameter deep bony deformity over the ulnar dorsal wrist.  
Just proximal to the bony deformity is a 2 cm area of 
depression.  X-ray reveals 2.5 cm of the distal ulna to 
remain.  There is non-union of the distal 2.5 cm of the ulna 
with no false movement.  No ankylosis is found.  Active 
flexion was 0 to 50 degrees and active extension was 0 to 20 
degrees.  After 10 repetitions of flexion and extension, 
active flexion was 0 to 38 degrees, and active extension was 
0 to 8 degrees.  After four repetitions with a 4-pound 
weight, flexion was 0 to 20 degrees, extension 0 to 8 
degrees, and pain was 10/10.  Muscle strength reduced from 
4/5 to 3/5 after the repetitions.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran initially was rated under DC 5215 for LOM of the 
wrist.  38 C.F.R. § 4.71a, DC 5215 (2003).  The May 2001 
rating decision found that, as of January 13, 1998, the 
veteran more nearly approximated the rating criteria for 
impairment of the ulna.  Id., DC 5211.

Rating criteria for wrist pathology provides that, Ulna, 
impairment of: nonunion in upper half, with false movement: 
with loss of bone substance (1 inch (2.5 cms.) or  more) and 
marked deformity of the minor extremity allows an evaluation 
of 30 percent.  Nonunion in the upper half with false 
movement and without loss of bone substance or deformity, 
allows an evaluation of 20 percent.  Nonunion in the lower 
half allows an evaluation of 20 percent.  38 C.F.R. § 4.71a, 
DC 5211 (2003).

The medical evidence of record is clear that the veteran's 
left wrist fracture residuals do not involve the upper half 
of his ulna or manifest any false movement.  As reflected in 
the October 2003 addendum to the August 2003 medical 
examination, the nonunion is of the distal 2.5 cm of the 
ulna with no false movement.  Thus, the veteran does not 
more nearly approximate the rating criteria for a nonunion 
of the upper half, which would allow an evaluation of 30 
percent for the minor extremity.  Id.  The highest rating 
allowable for a nonunion of the lower half of the ulna is 20 
percent, at which the veteran currently is evaluated.

The Board notes the veteran's assertions that he has missing 
bone, as reflected in the rating criteria, but that factor 
is applicable solely to the criteria for rating the upper 
half of the ulna.  DC 5211.  The Board also notes the 
veteran's representative's request that he be rated under DC 
5210.  The medical evidence, however, does not show any 
nonunion of the radius and ulna pathology or a flail false 
joint.  Further, neither does the medical evidence show any 
ankylosis of the left wrist.  In fact, the October 2003 
addendum specifically reflects that no ankylosis is found.  
Thus, a higher, 30 percent rating for ankylosis is not 
warranted.  38 C.F.R. § 4.71a, DC 5214.  The highest 
evaluation allowable for LOM is 10 percent.  DC 5215.

The veteran's current rating is under DCs 5215-5211.  As 
such, the Board finds the veteran is fairly, reasonably, and 
appropriately rated at 20 percent, as that compensates him 
for his residuals, to include pain.  38 C.F.R. § 4.3, 4.7, 
4.40, 4.45 (2003).  The Board finds no basis on which to 
disagree with the rating decision's determination that the 
veteran's disability picture is not unusual or exceptional 
so as to merit a referral to the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The Board notes that the veteran is in the process of 
completing vocational training so that he will be gainfully 
employed in counseling, which will not entail heavy activity 
for his left wrist.

As concerns the rating period, January 13, 1998, to January 
31, 1998, the medical evidence does not show the veteran's 
left wrist, status post surgery with resection, to have been 
other than a nonunion of the ulna, lower half.  Moreover, 
the claim for the increase was received January 13, 1998.  
Therefore, according the veteran the benefit of the doubt, 
the Board finds the veteran to have more nearly approximated 
the rating criteria for nonunion of the lower half, ulna, 
for the period, January 13, 1998, to January 31, 1998.  
38 C.F.R. §§ 4.3, 4.7 (2003).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation of 20 percent, but no more, for 
status post-fracture of the left, wrist, for the period 
January 13, 1998, to January 31, 1998, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to an evaluation in excess of 20 percent for the 
period beginning February 1, 1998, for status post-resection 
of the left distal ulna, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



